        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 1 of 53



                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK


BRITTANY MCHENRY,
Plaintiff,
                                               Case Number: 1:19-CV-11294-PAE
-against-
                                               FIRST AMENDED COMPLAINT
FOX NEWS NETWORK, LLC; FOX
CORPORATION; GEORGE                            JURY TRIAL DEMANDED
MURDOCH (A/K/A “TYRUS”);
JENNIFER RAUCHET; JOHN
FINLEY; and MONICA MEKEEL,

Defendants.

      Plaintiff BRITTANY MCHENRY, by and through her attorneys, The

Bloom Firm, hereby files this Complaint against Defendants FOX NEWS

NETWORK, LLC, FOX CORPORATION (collectively “Fox News” or “Entity

Defendants), GEORGE MURDOCH (a/k/a “TYRUS”), JENNIFER RAUCHET,

JOHN FINLEY, and MONICA MEKEEL. Plaintiff alleges upon knowledge

concerning her own experience and upon information and belief as to all other

matters.

I.    OVERVIEW

      1.      After payouts of over $100 million in recent sexual harassment

scandals, Fox News publicly says it now has “zero tolerance” for sexual

harassment. This is a dangerous lie. In practice, Fox News remains a sanctuary for



                                         1
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 2 of 53



sexual harassers, coddling and enabling the men who abuse female

employees. Even in 2019, Fox News’ actions demonstrate a great deal of tolerance

for a male employee who repeatedly propositioned his female co-host in texts,

rewarding him with his own show. The only “zero tolerance” Fox News has

demonstrated is for the woman who complained about the sexual harassment four

times -- refusing to investigate some of her claims, shunning her, shutting her out

of company events, and refusing to allow her on Fox News Channel shows.

      2.     For months in 2018, Plaintiff Brittany McHenry was crudely sexually

harassed by her co-host at Fox News, the broadcast home of serial sexual predators

Bill O’Reilly and Roger Ailes. The co-host threatened to send her a “dick pic”

over text message, told her he liked her buttocks and legs, and speculated what Ms.

McHenry would be like after sexual intercourse. When Ms. McHenry complained

to Fox News Human Resources and management, Fox News asked what Ms.

McHenry did to provoke her harasser. In accordance with Fox News’ long history

of tolerating sexual harassment and targeting women who report it, Fox News then

punished the victim and rewarded the harasser. Throughout 2019, Fox News

retaliated against Ms. McHenry, stripping her of professional opportunities while

simultaneously promoting her harasser, giving him his own show.




                                          2
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 3 of 53



      3.     As a result of her treatment by Defendants, Ms. McHenry has suffered

humiliation, emotional anguish, derailment of her career, and significant loss of

economic opportunities.

II.   THE PARTIES

      4.     Plaintiff BRITTANY MCHENRY (“Plaintiff” or “Ms. McHenry”) is

an individual residing in Arlington, Virginia.

      5.     Defendant FOX CORPORATION, is, upon information and belief, a

domestic business corporation incorporated in Delaware with its principal place of

business in New York City. Fox Corporation is the ultimate parent corporation of

Fox News Network, LLC.

      6.     Defendant FOX NEWS NETWORK, LLC, is, upon information and

belief, a domestic business corporation incorporated in Delaware with its principal

place of business in New York City. Fox News Network, LLC operates Fox

Nation and Fox News Channel. Fox Corporation is the ultimate parent company

and sole member of Fox News Network, LLC.

      7.     Upon information and belief, all significant decisions made by Fox

News Network, LLC need to be approved by Fox Corporation. Fox News

Network, LLC CEO Suzanne Scott reports to Lachlan Murdoch, the Executive

Chairman and CEO of Fox Corporation. Fox Corporation makes hiring and firing

decisions for Fox News Network, LLC employees. Fox Corporation Human


                                          3
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 4 of 53



Resources investigates complaints made by Fox News Network, LLC. Fox

Corporation establishes the operating and management practices for employees at

Fox News Network, LLC. Fox Corporation employees and senior management,

such as Monica Mekeel, performed job duties for both Fox Corporation and Fox

News Network, LLC. Fox Corporation controls the discipline, pay, insurance,

records, and supervision of Fox News Network, LLC employees.

      8.    Defendants FOX CORPORATION and FOX NEWS NETWORK,

LLC (collectively, “Fox News” or “Entity Defendants”) are the single employer of

Ms. McHenry.

      9.    Defendant GEORGE MURDOCH (a/k/a “TYRUS”) (“Mr.

Murdoch”), is an individual who, upon information and belief, resides in

Louisiana. Mr. Murdoch co-hosted Un-PC with McHenry from September 2018 to

April 2019 on Fox Nation and now hosts his own show on Fox Nation called Nuff

Said. Upon information and belief, Mr. Murdoch’s employment contract was with

Fox News Network, LLC. Upon information and belief, Fox Corporation, as the

parent corporation for Fox News Network, LLC, hired Mr. Murdoch and

controlled his employment, including the decision to retain or terminate him.

      10.   Defendant JENNIFER RAUCHET (“Ms. Rauchet”) is an individual

who, upon information and belief, resides in New York. Ms. Rauchet has been an

Executive Producer at Fox News Channel from April 2006 to the present. Upon


                                         4
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 5 of 53



information and belief, Fox Corporation, as the parent corporation for Fox News

Network, LLC, hired Ms. Rauchet and controlled her employment, including the

decision to retain or terminate her.

      11.    Defendant JOHN FINLEY (“Mr. Finley”) is an individual who, upon

information and belief, resides in New York. Mr. Finley has been a Vice President

at Fox News Channel since approximately 2000. He is currently Executive Vice

President of Development at Fox News Channel, and oversees Fox Nation. Upon

information and belief, Fox Corporation, the parent corporation for Fox News

Network, LLC, hired Mr. Finley and controlled his employment, including the

decision to retain or terminate him.

      12.    Defendant MONICA MEKEEL (“Ms. Mekeel”) is an individual who,

upon information and belief, resides in New York. Ms. Mekeel has worked for

Fox News Channel and Fox Corporation as a Human Resources Consultant and

Senior Vice President from February 2017 to the present. She is the Senior Vice

President of Human Resources for Fox Corporation. Upon information and belief,

Fox Corporation hired Ms. Mekeel and had complete control over her employment,

including the decision to retain or terminate her.

///

///

///


                                          5
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 6 of 53



III.   JURISDICTION AND VENUE

       13.   This Court has jurisdiction over this suit pursuant to 28 U.S.C. § 1332,

as the parties are completely diverse in citizenship and the amount in controversy

exceeds $75,000.

       14.   This Court has personal jurisdiction over Defendants pursuant to New

York Civil Practice Law and Rules (“C.P.L.R.”) Sections 30l and 302 because the

Defendants are located in New York and/or transact business in New York.

       15.   This Court has personal jurisdiction over Defendants pursuant to

C.P.L.R. Section 302 because Defendants committed tortious acts causing injury to

Ms. McHenry in New York State.

       16.   Venue is proper pursuant to C.P.L.R. § 503 based on Defendant Fox

News Network LLC’s principle place of business, located at 1211 Avenue of the

Americas, New York, New York 10036.

IV.    FACTUAL ALLEGATIONS

             FOX NEWS’ CULTURE OF MISOGYNY ABUSES,

 HARASSES, SILENCES, AND DESTROYS THE CAREERS OF WOMEN

       17.   Paragraphs 18 through 60 are alleged on information and belief, based

on reports from reputable news agencies.

       18.   Since its inception and continuing to today, Fox News has had a

sexual harassment problem. Roger Ailes, arguably the most powerful man in


                                           6
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 7 of 53



American media during his 1996-2016 run as CEO of Fox News, set workplace

precedent and spawned a hostile environment of rampant sexual harassment,

sexual assault, overt misogyny, and retaliation among Fox News’ organizations.

Mr. Ailes normalized the practice of senior male executives and anchors preying

on subordinate female employees.

      19.   Fox News hyper-sexualizes and polices the appearance of on-air

female talent. To this day, Fox News encourages its “leg cam” to linger on

women’s bare legs. When women exercise their legal right to demand a workplace

free of sexual abuse and retaliation, Fox News refuses to allow independent

investigators to reach the truth, and instead covers up wrongdoing and helps

abusers thrive. Some examples, from over the years:

      20.   2004: Fox News’ top-rated host Bill O’Reilly settles a sexual

harassment claim with former producer Andrea Mackris. After she complains, Fox

News and Mr. O’Reilly file a lawsuit against her for extortion. She countersues,

alleging that Mr. O’Reilly made unwanted sexual advances and lewd comments in

a series of phone calls and dinner conversations. Mr. O’Reilly and/or Fox

reportedly pay her $9 million to settle her claims. Ms. Mackris has not worked in

TV since.

      21.   2007: Fox News correspondent Catherine Herridge makes several

complaints to senior executives regarding employment practices she believed were


                                         7
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 8 of 53



discriminatory on the basis of gender and age. Fox executive Dianne Brandi

purports to investigate these claims and later notifies Ms. Herridge that no

evidence of discrimination was found. When Ms. Herridge’s contract is up for

renewal in 2008, Ms. Brandi attempts to include new language in Ms. Herridge’s

employment contract which would preclude Ms. Herridge from bringing

discrimination complaints in the future. As result of Fox News’ refusal to proceed

with a new employment contract absent retaliatory language, the Equal

Employment Opportunity Commission (“EEOC”) files a lawsuit against Fox for

unlawful retaliation.

      22.    2011: Rebecca Gomez Diamond, a former host on the Fox Business

Network, receives a settlement payment from Mr. O’Reilly after she brings sexual

harassment claims against him. Ms. Gomez Diamond has recordings of Mr.

O’Reilly, and as part of the deal, she agrees not to speak about her allegations. She

has not worked in TV news since.

      23.    2014: Gabriel Sherman releases his Roger Ailes autobiography, in

which he speaks to television producer Randi Harrison, who claims Mr. Ailes

offered her a $400-a-week job at NBC, saying: “If you agree to have sex with me

whenever I want, I will add an extra hundred dollars a week.”




                                          8
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 9 of 53



      24.    2015: Three female makeup artists at Fox News, Lena Jemmott,

Hilda Correa-LaPolla, and Maureen Walsh, file a complaint with the EEOC in

which they accuse Fox News of discriminating against them based on their gender.

      25.    June 2016: Ms. Jemmott files a complaint for employment

discrimination against Fox News. That claim reportedly went into mediation.

      26.    July 2016: Former Fox News anchor Gretchen Carlson sues Mr.

Ailes, accusing him of sexual harassment. Her charges, which include the

accusation that Mr. Ailes asked her for a sexual relationship, kick off numerous

allegations against Mr. Ailes. 21st Century Fox reportedly spends $20 million to

settle with Ms. Carlson, and Fox News publicly apologizes “for the fact that

Gretchen was not treated with the respect and dignity that she and all of our

colleagues deserve.”

      27.    July 2016: Former Fox News reporter Rudi Bakhtiar claims that she

was fired by Mr. Ailes at the news network nearly a decade ago after reporting

sexual harassment by the incoming Washington DC bureau chief Brian Wilson. A

mediator reportedly orders Fox News to pay her $670,000 remaining on her three-

year contract, as well as her legal fees.

      28.    July 2016: Mr. Sherman interviews several more women who allege

that Mr. Ailes sexually harassed them, including former Republican National

Committee field adviser Kellie Boyle, who says that Mr. Ailes propositioned her in


                                            9
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 10 of 53



1989, and Marsha Callahan, a former model who says Mr. Ailes harassed her in the

late sixties.

       29.      July 2016: Eventually, after a reported two dozen Fox News women

employees accuse Mr. Ailes of sexual harassment and/or retaliation, Mr. Ailes is

forced to resign. However, in Rupert Murdoch’s public statement regarding Mr.

Ailes’ resignation, Rupert Murdoch thanks Mr. Ailes for his “remarkable

contribution” to the network, disregarding Mr. Ailes’ many victims. Mr. Ailes

receives $40 million from Fox News and remains a consultant. Rather than

cleaning house, Rupert Murdoch keeps Mr. Ailes’ most loyal senior executives –

Ms. Brandi, Bill Shine, and Suzanne Scott – the same individuals who played an

active role in condoning, perpetuating, and covering up the rampant incidents of

sexual harassment and sexual assault at Fox News.

       30.      July 2016: Former Fox News director of booking Laurie Luhn tells

New York Magazine that Mr. Ailes “psychologically tortured” her for twenty years

after she accepted his offer of career opportunities in exchange for sexual favors.

Even though Luhn signed a $3.15 million settlement with Fox that included very

strict nondisclosure clauses, she went public with her story.

       31.      August 2016: Former Fox News host Laurie Dhue claims she was

sexually harassed by Mr. Ailes, with her lawyer alleging that Mr. Ailes asked her if

she was wearing underwear while jumping on the trampoline with his son.


                                          10
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 11 of 53



      32.   August 2016: Shelly Ross writes an essay for The Daily Beast about

her own experiences with Mr. Ailes, who allegedly proposed a “sexual alliance” to

mutually benefit their work.

      33.   August 2016: Fox News host Andrea Tantaros files a lawsuit against

Fox News, Mr. Ailes, and several other senior executives, including Mr. Shine,

Ms. Brandi, Ms. Scott, and Irena Briganti. Ms. Tantaros accuses the network of

retaliation after she complained of sexual harassment.

      34.   September 2016: Mr. Shine is promoted to Co-President of Fox

News, even after having been accused in multiple lawsuits of covering up sexual

harassment within Fox and dismissing concerns from women who complained

about it. Mr. Shine was described as Mr. Ailes’ “foot soldier,” “right-hand man,”

and “unofficial policeman.” Mr. Shine shares the same sexist attitudes as Mr.

Ailes, once publicly praising TV personality Elisabeth Hasselbeck for projecting

the image “that after the show, Elisabeth’s going home and she is changing a

couple of diapers” instead of “writing books and doing book tours.”

      35.   November 2016: Former Fox News anchor Megyn Kelly releases her

memoir, Settle for More, in which she alleges that Mr. Ailes sexually harassed her

during her time at Fox. Mr. O’Reilly publicly belittles and dismisses her

allegations. Ms. Kelly emails Fox executives to report that Mr. O’Reilly is

intimidating female victims who have the right to come forward. Mr. Shine


                                        11
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 12 of 53



apparently promises to talk to Mr. O’Reilly, but Mr. O’Reilly later announces on

his own show that women should not complain about sexual harassment because it

undermines their employer.

      36.    December 2016: Fox 5 reporter Lidija Ujkic (known as Lidia

Curunaj) files a discrimination and hostile work environment suit against 21st

Century Fox, Fox Entertainment Group LLC, Fox Television Studios LLC, and

News Director Byron Harman. Her allegations include reports that Mr. Ailes

sexually harassed her.

      37.    January 2017: Reports emerge that 21st Century Fox executives

secretly struck a six-figure agreement with longtime broadcaster Juliet Huddy, who

had come forward with similar accusations about Mr. O’Reilly.

      38.    January 2017: Ms. Correa-LaPolla and Ms. Maureen Walsh file a

legal suit against Fox, alleging that despite outstanding reviews, they were

discriminated against and fired for retaliation after complaining about the

company’s “locker room” climate.

      39.    April 2017: Even though it was aware of and had contributed to a

string of settlements with victims of sexual harassment (amounting to a total of $13

million from Mr. O’Reilly and the company since 2004), Fox News renews Mr.

O’Reilly’s contract, vowing to stand by their man.




                                         12
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 13 of 53



      40.    April 2017: Former Fox News political commentator Julie Roginsky

says that Mr. Ailes sexually harassed her while he promised a big promotion,

according to a new lawsuit. The suit also names Mr. Shine as a defendant, and

makes allegations about several senior figures, including Ms. Brandi, Ms. Scott,

and Ms. Briganti.

      41.    April 2017: Three women come forward with detailed allegations of

sexual harassment by Mr. O’Reilly: psychologist and radio TV personality Dr.

Wendy Walsh, Fox News clerical worker Perquita Burgess, and associate professor

of politics and political commentator Dr. Caroline Heldman. Mr. O’Reilly is

forced to resign. Thanks to his wrongfully renewed contract, it is believed that he

receives a pay-off of approximately $25 million.

      42.    April 2017: Ms. Tantaros files an additional lawsuit against Fox

News alleging illegal electronic surveillance and online harassment of her.

      43.    April 2017: Former Fox News anchor Alisyn Camerota accuses Mr.

Ailes of sexually harassing her by saying “grossly inappropriate” things to her and

once inviting her to a hotel room when she asked for new opportunities at work.

      44.    May 2017: Mr. Shine, longtime henchman of Mr. Ailes, finally

resigns.




                                         13
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 14 of 53



      45.      May 2017: Reporter Diana Falzone sues Fox News Network for

discriminating against her on the basis of her gender and her fight against a chronic

disease.

      46.      May 2017: Ms. Scott replaces Mr. Shine as CEO of Fox News and

Fox Business Network, despite being cited in numerous sexual harassment

lawsuits. It is reported that she retaliated against women who made sexual

harassment complaints, and fully supported the hostile and demeaning work

environment fostered by Fox News for its female talent. NPR reported that a Fox

News staffer said that Ms. Scott was “worse than Shine” in deflecting concerns of

women.

      47.      May 2017: Kathleen Lee, a shift editor at Fox News Radio, and

Naima Farrow, a former accounts payable coordinator, file separate lawsuits

against Fox.

      48.      July 2017: Jamie Horowitz, president of Fox Sports National

Networks, is let go amid multiple allegations of sexual harassment.

      49.      July-September 2017: Host of Fox Business’ “Making Money,”

Charles Payne, is suspended amid allegations of sexual harassment and sexual

assault; he returns to airwaves once he is purportedly cleared in an internal

investigation.




                                         14
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 15 of 53



      50.    September 2017: Eric Bolling, host of “Fox News Specialists,” is let

go after sending unsolicited photos of male genitalia to female colleagues.

      51.    October 2017: Reports emerge that Mr. O’Reilly paid former Fox

News legal analyst Lis Wiehl an astonishing $32 million to settle her claims of

sexual harassment against him.

      52.    October 2017: Ms. Kelly publicly declares that Mr. O’Reilly is

making false assertions related to the complaints against him, and that Fox

executives, including Ms. Briganti, continue to retaliate against women for

reporting sexual harassment and discrimination. “This must stop,” Ms. Kelly says.

“The abuse of women, the shaming of them, the threatening, the retaliation, the

silencing of them after the fact — it has to stop.” Fox releases a statement lending

its “full support” to Ms. Briganti.

      53.    November 2017: Fox News contributor Geraldo Rivera defends

sexual harasser Matt Lauer by saying that “News is a flirty business.”

      54.    November 2017: 21st Century Fox reaches a $90 million settlement

of a shareholder derivative action arising from claims that the company had

allowed racial and sexual harassment to pervade the company’s culture, resulting

in reputational and financial harm.

      55.    December 2017: Rupert Murdoch, founder of News Corporation and

former Chairman and CEO of Fox Corporation, dismisses all sexual harassment


                                         15
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 16 of 53



allegations at Fox: “It’s all nonsense. . . That was largely political because we are

conservative.” Many of the female accusers were also conservative. He claims that

the allegations against Mr. Ailes were “isolated incidents” and that “there has been

nothing else” since his ouster. Approximately ten former and current Fox

employees tell HuffPost that this is a blatant lie: “I have had to put up with a

hostile work environment for years, and now I’m told that it doesn’t exist by a man

who doesn’t have to walk these halls every day?”

      56.    December 2017: Fox News’ chief Washington correspondent, James

Rosen, departs amidst rumors of a pattern of sexually harassing behavior.

      57.    March 2019: An audio clip of Fox News personality Tucker Carlson

emerges in which Mr. Carlson says that: arranged marriages between adults and

children are not “the same thing exactly as pulling a child from a bus stop and

sexually assaulting that child.... The rapist in this case has made a lifelong

commitment to live and take care of the person, so it is a little different”; sex

workers are “slutty and pathetic”; women are “extremely primitive, they’re basic,

they’re not that hard to understand”; and in response to a story about girls at his

fourteen-year-old daughter’s boarding school experimenting sexually with each

other: “If it weren’t my daughter, I would love that scenario.”

      58.    As a general pattern and practice, Fox stands behind its on-air talent

despite conduct and comments that can only be described as sexist, misogynistic,


                                          16
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 17 of 53



and discriminatory. Not only did Fox remain silent when Mr. Carlson brushed off

critiques of his above comments as “bewildering,” they also continue to support

Steve Doocy after he was accused of sexually harassing his co-host Gretchen

Carlson, and Tomi Lahren after she publicly accused Senator Kamala Harris of

“sleep[ing] [her] way to the top.”

      59.    It is no wonder, against this backdrop, that Ms. McHenry’s harasser

felt emboldened.

MS. MCHENRY’S PROFESSIONAL BACKGROUND AND SUCCESSFUL

    CAREER HISTORY CATCHES THE ATTENTION OF FOX NEWS

      60.    Ms. McHenry graduated from Northwestern University’s Medill

School of Journalism and began her broadcast journalism career working for

WJLA-TV, an ABC Television Washington affiliate as a sports reporter and fill-in

anchor.

      61.    In March 2014, Ms. McHenry was hired as an ESPN reporter in

Washington, DC and was a correspondent on ESPN shows such as SportsCenter,

Outside the Lines, NFL Live, and Baseball Tonight.

      62.    In August 2017, Ms. McHenry appeared for the first time on Fox

News Channel on Tucker Carlson Tonight. Ms. McHenry’s on-air talent was

apparent, she was invited back on the show, and became a regular guest on other

Fox News Channel programs including Fox & Friends and Watters’ World.


                                        17
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 18 of 53



      63.   In March 2018, WTTG, a Washington Fox News affiliate, hired Ms.

McHenry to co-host a show called Like It or Not a news show where the co-hosts

weighed in on current events.

      64.   Ms. McHenry’s talent caught the attention of John Finley, Vice

President at Fox News Channel. On or about July 18, 2018, Fox News hired Ms.

McHenry to host Un-PC, a talk show covering politics and entertainment on the

Fox Nation streaming service. Ms. McHenry’s employment contract was with Fox

News Network, LLC. Upon information and belief, Fox Corporation, as the parent

corporation of Fox News Network, LLC and Fox Nation, made the decision to hire

Ms. McHenry. Fox also hired George Murdoch (a/k/a “Tyrus”), a former

professional wrestler, to co-host Un-PC with Ms. McHenry. Additionally, Ms.

McHenry was hired as a contributor by local Fox News channel WTTG.

     MR. MURDOCH SEXUALLY HARASSES MS. MCHENRY

      65.   Ms. McHenry first met Mr. Murdoch in late August 2018 at a dinner

hosted by Fox News. Beginning in September of 2018, they met in New York

every week for rehearsals. Ms. McHenry was eager to make the show a success

and was friendly with Mr. Murdoch so that they could forge a professional and

dynamic working relationship that would translate to a good on-air rapport.

      66.   Ms. McHenry learned quickly of Mr. Murdoch’s volatile, and at times

disturbing relationships with others, especially with women.


                                        18
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 19 of 53



       67.      Mr. Murdoch told Ms. McHenry that his girlfriend was jealous of her

and had sent her (and subsequently deleted) a threatening Instagram message.

       68.      Mr. Murdoch also told Ms. McHenry that the mother of one of his

children had accused him of abusing drugs, threatening her and her children, and

being unsafe to be around. This made Ms. McHenry scared and anxious. She felt

the need to be careful around him to make sure she did not cause him to be angry.

       69.      Mr. Murdoch began displaying volatile and unpredictable behavior at

work. At the Fox Nation summit in 2018, Mr. Murdoch refused to take a group

photo with co-worker Tomi Lahren, despite being directed to by Mr. Finley. On

another occasion, Mr. Murdoch threw a temper tantrum rather than film a segment

with actor Stephen Baldwin.

       70.      Despite his bizarre behavior, Ms. McHenry put forth considerable

effort to try and appease him and maintain a jovial relationship with him so as to

not be the next victim of his lashing out.

       71.      Mr. Murdoch began making sexual advances to Ms. McHenry and

making sexually harassing comments to her. He started sending her inappropriate

text messages.

       72.      On October 31, 2018, Mr. Murdoch texted Ms. McHenry, “I love

pony tails and braids you look amazing and it’s a real turn on not that you care but

I love it[.]”


                                             19
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 20 of 53



      73.    On November 2, 2018, Mr. Murdoch texted Ms. McHenry, “I love

your legs // Fuck them your beautiful I love that picture // Is it creepy how I look at

you ??? // FYI you’ll need those legs to escape from me in Montana // I please

especially on your knees hotness[.]”

      74.    On November 5, 2018, Mr. Murdoch texted Ms. McHenry, “I’ll show

you what it mean to be bad Brittany Mc Henry // Dick pic coming in 5 sec!!!!”

      75.    Ms. McHenry maintained a friendly relationship with Mr. Murdoch,

and at one point thought that they were becoming good friends. Ms. McHenry

continued to do her best to not upset Mr. Murdoch out of fear of his volatile

tendencies and fear that angering him would drastically hurt the show she had

worked so hard to achieve. As such, she politely replied to his grossly sexualized

texts with friendly but non-sexual responses. Ms. McHenry never crossed the line

or sent Mr. Murdoch any sexual messages.

      76.    On or about November 6, 2018, after a taping, Ms. McHenry and Mr.

Murdoch went to dinner together in Times Square. Mr. Murdoch drank alcohol

excessively at dinner. On the walk back to their hotel, provided by Fox, Mr.

Murdoch grabbed Ms. McHenry’s hand and held it in an aggressive and overtly

sexualized manner. Ms. McHenry did not want to upset Mr. Murdoch. After a

minute, she was able to take her hand away. When they got back to the hotel, Ms.




                                          20
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 21 of 53



McHenry left Mr. Murdoch in the lobby, told the doorman to look after him, and

rushed up to her room.

      77.    Despite this display of resistance, Mr. Murdoch continued to sexually

harass Ms. McHenry by making sexually inappropriate comments to her in person,

and also via text message.

      78.    On November 17, 2018, Mr. Murdoch texted Ms. McHenry, “The

picture looks so good I would knock the picture up .... crazy sexy love your legs[.]”

      79.    On November 18, 2018, Mr. Murdoch texted Ms. McHenry, “I love

the fact your always working if we ever had sex I feel like after an orgazzum you

say speaking of feeling good did see the story on the puppy rescue we should do a

segment on it hand me my phone[.]”

      80.    On December 10, 2018, Mr. Murdoch threatened Ms. McHenry via

text, “Keep being negative and I’ll send you another dick pic[.]”

      81.    On December 31, 2018, while Mr. Murdoch and Ms. McHenry were

in New York for separate Fox tapings for New Year’s Eve, Mr. Murdoch learned

that Ms. McHenry had brought her boyfriend to New York. Mr. Murdoch

immediately became hostile and aggressive towards Ms. McHenry.

      82.    Ms. McHenry did not consent to Mr. Murdoch’s sexual messages and

his sexual advances. Mr. Murdoch’s sexual advances were at all times unwanted

by Ms. McHenry.


                                         21
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 22 of 53



                   FOX NEWS IGNORES MS. MCHENRY’S

                      SEXUAL HARASSMENT REPORT

      83.    After Mr. Murdoch realized that Ms. McHenry had a boyfriend, he

further harassed and retaliated against her, and created an abusive and hostile work

environment for her on set. He generally refused to talk to her unless it was during

a taped segment, which had a negative influence on their on-air performances.

Sometime in January of 2019, Ms. McHenry told Un-PC’s executive producer,

Jennifer Rauchet, that Mr. Murdoch had sent her inappropriate and sexual

harassing text messages. To Ms. McHenry’s knowledge, Ms. Rauchet chose to

ignore this complaint, did not contact Fox Human Resources about Mr. Murdoch’s

harassment and did not otherwise report or investigate him.

      84.    On February 22, 2019, Mr. Murdoch, without provocation, lashed out

at Ms. McHenry on-air on Un-PC, telling her that her opinion was “an ignorant

point of view,” that she had “no integrity,” and that “only an idiot would say that.”

While the two regularly disagreed as part of the show, Mr. Murdoch had never

stooped to such a personal level with his attacks. Ms. McHenry was distraught

from enduring Mr. Murdoch’s sexual harassment and retaliatory insults. She

called Ms. Rauchet, in tears. Ms. McHenry made a second sexual harassment

complaint about Mr. Murdoch’s demeaning conduct. Ms. Rauchet acknowledged

that Mr. Murdoch was difficult, and told Ms. McHenry that Mr. Murdoch had


                                         22
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 23 of 53



previously sent her a hostile email about the show. Again, to Ms. McHenry’s

knowledge, Ms. Rauchet chose not to contact Fox Human Resources about Mr.

Murdoch’s harassment and chose not to otherwise report or investigate him.

      85.     From February 2019 to April 2019, Mr. Murdoch’s retaliatory

conduct continued. Mr. Murdoch continued to be rude to her and made a point not

to speak to Ms. McHenry unless they were on camera. The rare times that Mr.

Murdoch was civil to her, she would try to take advantage of the opportunity by

inviting him to lunch or otherwise trying to make their partnership work. He did

not change.

      86.     On or around April 12, 2019, Ms. McHenry moved a hockey banner

that was hanging up on the Un-PC set. In front of their show guest, with his

microphone on, Mr. Murdoch yelled at Ms. McHenry to take the banner down, and

cursed at her. This was a breaking point for Ms. McHenry, who had endured Mr.

Murdoch’s hostile working environment for months. Ms. McHenry, crying, once

again went to Ms. Rauchet to make a third report about Mr. Murdoch’s sexual

harassment and retaliatory abuse. Ms. Rauchet responded by telling her not to

complain – that she was “replaceable,” and that Fox News had never wanted her.

When Ms. McHenry tried to continue the conversation, Ms. Rauchet physically

walked out on her.




                                        23
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 24 of 53



      87.    Ms. McHenry’s agent emailed Mr. Finley later that evening on Ms.

McHenry’s behalf. He made a fourth report about Ms. McHenry’s intolerable and

hostile work environment, as well as Ms. Rauchet’s inappropriate reaction to Ms.

McHenry’s complaint.

        FOX NEWS PUNISHES MS. MCHENRY IN RETALIATION

             FOR HER SEXUAL HARASSMENT COMPLAINTS

            AND REWARDS MR. MURDOCH FOR CONTINUING

        THE FOX LEGACY OF MISOGYNY AND HARASSMENT

      88.    Ms. McHenry did not hear back from a Fox News representative until

the next week. On or around April 17, 2019, she heard from Monica Mekeel, a

Fox News Human Resources representative. Ms. McHenry sent Ms. Mekeel

screenshots of some of Mr. Murdoch’s harassing text messages. Ms. Mekeel

requested every text message ever exchanged between Ms. McHenry and Mr.

Murdoch, and essentially asked Ms. McHenry what she had done to provoke Mr.

Murdoch. Ms. McHenry clarified that she had never wanted nor asked to be

sexually harassed, and that Fox’s response to her report is why women do not

come forward and report sexual harassment.

      89.    Fox News told Ms. McHenry that Un-PC would resume with her and

a new co-host but did not consult with Ms. McHenry about who to select as a new

co-host. In the meantime, to Ms. McHenry’s knowledge, Mr. Murdoch was never


                                        24
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 25 of 53



suspended by Fox. In fact, Fox News even gave Mr. Murdoch his own show,

effectively promoting him, and aggressively promoted his new show in their online

marketing materials. Hosting a show without a co-host is more prestigious than

hosting a show with a co-host, as it gives the talent more airtime and opportunity.

Mr. Murdoch was offered continued appearances on Fox News Channel’s The

Daily Briefing with Dana Perino and The Greg Gutfeld Show. For Fox Nation

talent, appearances on the Fox News Channel have career enhancing value as there

are far greater viewers on Fox News Channel than Fox Nation. Additionally, Fox

News Channel is the premiere place to be seen for conservative commentators.

      90.    Fox eventually closed out Ms. McHenry’s complaint after telling her

attorney at the time that Mr. Murdoch’s conduct did not constitute sexual

harassment because there was no “clear intent to have sex with her.” This is an

incorrect statement of New York law.

      91.    Mr. Murdoch and Greg Gutfeld, a high-profile Fox employee,

publicly mocked Fox’s sexual harassment “investigation” on social media. Mr.

Gutfeld even reached out to the co-founder of The Federalist, where Ms. McHenry

occasionally writes articles, to criticize him for supporting Ms. McHenry. Fox

News did nothing to stymie this conduct, even after Ms. McHenry begged them to

stop the retaliation. Fox News refused to respond to Ms. McHenry’s continued

complaints, directing her to report them to her attorney.


                                         25
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 26 of 53



      92.    Ms. McHenry experienced other vicious retaliation from Fox News

including, but not limited to, the following:

      93.    Ms. McHenry has received far fewer professional opportunities from

Fox since she made her sexual harassment complaint. For example, Ms. McHenry

was not invited to report on or cover the MLB All Star Game on Fox News

Channel, despite being promised this role when she was first hired (she was also

the only female on Fox Nation with national sports network experience and had the

most established sports media background on Fox Nation). Ms. McHenry also

used to regularly appear on Fox News Channel’s Watters’ World, but has not been

booked since her complaint (despite communication from bookers that they wanted

her to appear). Notably, Ms. Rauchet is the executive producer of Watters’ World.

In comparison, Mr. Murdoch has appeared on Fox News Channel more than fifty

times since the complaint against him.

      94.    Ms. McHenry was instructed to attend sexual harassment training in

May of 2019. She arrived to discover that she was the only employee in

attendance. She was prohibited from asking questions at the training about her

own experience with sexual harassment.

      95.    Since her sexual harassment complaint, Ms. McHenry has been

effectively frozen out by Fox News management. In the past, Fox News managers

and executives would check in with Ms. McHenry or stop in to watch her show,


                                          26
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 27 of 53



but she has not heard from any of them since making her sexual harassment

complaint.

      96.    Fox News invited every Fox Nation host to attend the second annual

Fox Nation summit in May of 2019 (including Mr. Murdoch and Ms. McHenry’s

new Un-PC co-host) but did not invite Ms. McHenry.

      97.    Despite constantly promoting Mr. Murdoch’s new show Nuff Said,

Fox News has provided Ms. McHenry’s show with nearly zero marketing, despite

Ms. McHenry being the most clicked on personality on the Fox Nation website.

      98.    Every other Fox Nation host is regularly asked to appear on Fox News

Channel to promote Fox Nation. Mr. Murdoch appears on Fox News Channel

approximately twice a week and Ms. McHenry’s Un-PC co-host appears on Fox

News Channel almost weekly. Since making her sexual harassment complaint in

April 2019, Ms. McHenry has appeared on Fox News Channel less than ten times.

      99.    In November 2019, Ms. McHenry witnessed Defendant Rauchet tell a

Fox News guest to “keep her distance” from Ms. McHenry because Ms. McHenry

was “drama” because she was suing the network. She had not yet brought this

lawsuit.




                                       27
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 28 of 53



                    FOX NEWS’ SHAM INVESTIGATIONS

   AND FRAUDULENTLY DOCTORED PHOTOS OF MS. MCHENRY

      100. After Ms. McHenry’s repeated requests for an investigation, Fox

News hired an investigator to purportedly investigate Ms. McHenry’s allegations.

      101. Fox News hired defense firm DLA Piper to represent them and

negotiate the departure of Ms. McHenry. Fox News also assigned the role of

conducting an “independent” investigation to DLA Piper, the same firm that was

hired to represent Fox News’ interests. As a result of this biased, self-serving,

sham investigation, DLA Piper found that there was no evidence of sexual

harassment.

      102. Ms. McHenry requested a more thorough investigation be conducted

by an actual impartial investigator. In response, Fox News hired a different

investigator to purportedly investigate her claims.

      103. Ms. McHenry submitted to a full day interview on September 12,

2019 in which the “neutral” investigators victim-blamed and argued with Ms.

McHenry as to why she did not tell Mr. Murdoch to “tone it down.” The “neutral”

investigator denied Ms. McHenry’s request to record the interview. One of the

investigators told Ms. McHenry (twice) she was “really pretty” and asked her, “I

mean, come on, you didn’t know you were leading him on?” The investigators

asked Ms. McHenry zero questions about her retaliation claims and made clear that


                                          28
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 29 of 53



they were not investigating the retaliation. After the interview, Ms. McHenry

reminded Fox News that she had retaliation claims as well, but no further inquiry

was ever made into these allegations.

      104. On October 18, 2019, the investigators made a finding that there was

no sexual harassment. The memorandum further said that Fox News investigated

Ms. McHenry’s claims of retaliation and found no evidence of retaliation (despite

not asking Ms. McHenry a single question about this in her interview and

explicitly saying that they were not investigating the retaliation).

      105. On October 22, 2019 Fox News counsel produced text messages to

Ms. McHenry, acquired during the “investigation,” purportedly between Ms.

McHenry and Mr. Murdoch. They claimed Ms. McHenry withheld these texts from

the investigators, which was critical to the investigators’ finding.

      106. The two-page screenshot contains two photos purported to be from

Ms. McHenry to Mr. Murdoch with her cleavage and nearly bare breast shown.

These photos and text messages are fraudulent, doctored, and not of Ms. McHenry.

A simple Google Image search shows that the first image was taken from a website

and the woman depicted was not Ms. McHenry.

      107. Ms. McHenry was shocked and horrified that Mr. Murdoch had

doctored text messages between them to make it appear that she was being

sexually explicit with him. Mr. Murdoch had also allegedly been circulating these


                                          29
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 30 of 53



fraudulent text messages to others at Fox News, thereby irreparably harming Ms.

McHenry’s professional reputation.

      108. Ms. McHenry immediately offered to have a forensic expert examine

her cell phone to prove that she did not send those messages, provided Mr.

Murdoch do the same. To date, Mr. Murdoch has refused to submit to a forensic

examination of his phone.

      109. Despite the evidence that Mr. Murdoch had submitted fake texts and

sexualized photos purportedly of Ms. McHenry during the investigation, Fox News

stuck with its finding that Ms. McHenry had not been sexually harassed or

retaliated against, and stuck with its policy of rewarding Mr. Murdoch with his

own show and many Fox News Channel appearances, while shunning her.

              MS. MCHENRY’S NEW YORK STATE DIVISION

                       OF HUMAN RIGHTS COMPLAINT

      110. On October 29, 2019, Ms. McHenry filed a complaint of

discrimination with the New York State Division of Human Rights (“Division”)

alleging sexual harassment, discrimination, and retaliation (“Division Complaint”).

      111. On December 6, 2019, Ms. McHenry submitted a request to the

Division to withdraw her discrimination complaint and annul her election of

remedies pursuant to New York Executive Law Section 297(9) in anticipation of

the instant lawsuit.


                                        30
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 31 of 53



      112. On February 13, 2020, the Division notified Ms. McHenry that it had

received her request for dismissal of her complaint and would process the

dismissal.

  FOX NEWS CONTINUES TO RETALIATE AGAINST MS. MCHENRY

      113. On November 5, 2019, Ms. McHenry traveled to St. Petersburg,

Florida to film the “Patriot Awards” for Fox Nation. Ms. McHenry had already

filed her Division Complaint at this point, and thus had severe anxiety about

attending an event filled with Fox News personnel, including those who had

discriminated and retaliated against her. Particularly, Ms. McHenry knew she

would see Ms. Rauchet, who was a top producer of the “Patriot Awards.”

Nevertheless, Ms. McHenry pushed through her anxiety and filmed the segment.

The “Patriot Awards” aired on approximately November 24, 2019. When it aired,

Ms. McHenry discovered that Ms. Rauchet had completely cut her out of the

program.

      114. Fox News did not ask Ms. McHenry to have an active role in the Fox

Nation Christmas Special, which aired on December 8, 2019 (“Christmas

Special”). Every other Fox Nation personality, including Mr. Murdoch, was given

roles in the Christmas Special. Ms. McHenry was merely asked to be in the crowd

for the Christmas Special, where she would not speak or get to promote her own

show. Ms. McHenry’s co-host, Tom Shillue, had several featured parts in the


                                         31
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 32 of 53



Christmas Special. Ms. McHenry’s photograph was not used to promote the

Christmas Special, unlike her other Fox Nation colleagues.

      115. Immediately after Ms. McHenry filed her complaint, Mr. Murdoch

posted a photo on Twitter of a person laughing, clearly mocking Ms. McHenry’s

sexual harassment complaint. Upon information and belief, Fox News did not

discipline Mr. Murdoch for ridiculing Ms. McHenry, as the Twitter post is still

active Mr. Murdoch’s Twitter.

      116. Ms. McHenry discovered that she was not invited to the Fox Nation

Christmas party, which was held on approximately December 10, 2019, the day

Ms. McHenry filed her complaint. Upon information and belief, all other Fox

Nation hosts were invited to the Christmas party. Ms. McHenry was also not

invited to the Fox News Christmas party, also held in December 2019.

      117. Fox Nation aired another Christmas program on December 15, 2019

called “Fox Nation’s Favorite Things.” Ms. McHenry was not invited to take part

in the program, nor was she featured in the special.

      118. Fox News began preparing to terminate Ms. McHenry in retaliation

for her sexual harassment complaints. After Ms. McHenry’s complaint in

December 2019, Ms. McHenry was made aware that Ms. Rauchet admitted to a

Fox News contributor that Fox Nation host Kacie McDonnell was hired to

eventually replace Ms. McHenry.


                                         32
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 33 of 53



      119. Fox News Channel regularly asks other Fox Nation hosts on their

network to promote their Fox Nation shows. Ms. McHenry has not been asked to

promote her Fox Nation show on Fox News Channel since she filed this complaint.

      120. Fox News has not asked Ms. McHenry to appear on Fox News

Channel since the filing of this lawsuit. Mr. Murdoch continues to appear

regularly on Fox News Channel, approximately twice a week. Prior to Ms.

McHenry’s sexual harassment complaints, she and Mr. Murdoch appeared on Fox

News Channel and Fox Business roughly the same amount of times per week.

      121. Since the filing of this lawsuit, Ms. Rauchet, who is still Ms.

McHenry’s executive producer, has refused to speak to Ms. McHenry, even about

work-related issues. Prior to Ms. McHenry’s sexual harassment complaints, Ms.

Rauchet would visit Ms. McHenry on set or call Ms. McHenry on the phone a few

times a month. Ms. Rauchet has only visited Ms. McHenry’s set, for the show she

is the executive producer for, one time since Ms. McHenry filed this complaint.

      122. Ms. McHenry continues to not be featured in Fox Nation promotions

or marketing materials, unlike her Fox Nation colleagues. Fox News continues to

not ask Ms. McHenry to promote her Fox Nation show on Fox News Channel,

unlike her Fox Nation colleagues. Fox News continues to promote and feature all

Fox Nation hosts, besides Ms. McHenry, the only host who has filed a sexual

harassment lawsuit against it.


                                        33
          Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 34 of 53



V.    DAMAGES

      123. As a direct result of the discriminatory and wrongful conduct of

Defendants, Ms. McHenry has suffered, and continues to suffer from severe

emotional distress, humiliation, anxiety, and irreparable damage to her professional

career.

      124. Further, Ms. McHenry is in therapy and has been experiencing stress-

induced sickness and migraines as a result of the anxiety caused by the Defendants.

      125. Since Ms. McHenry has filed this complaint, the retaliation she

continues to suffer from has caused her severe stress, which has exacerbated her

psychological and medical issues, including issues related to her brain tumor.

                                      COUNT I

 GENDER DISCRIMINATION AND SEXUAL HARASSMENT – NYSHRL

                            (Against Entity Defendants)

      126. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

      127. New York Executive Law Section 296(1)(a) provides that: “It shall be

an unlawful discriminatory practice …[f]or an employer or licensing agency,

because of an individual’s age, race, creed, color, national origin, sexual

orientation, gender identity or expression, military status, sex … to refuse to hire or

employ or to bar or to discharge from employment such individual or to


                                           34
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 35 of 53



discriminate against such individual in compensation or in terms, conditions or

privileges of employment.”

      128. Plaintiff is a woman and thus a member of a protected class under

Section 296(1)(a) of the New York Human Rights Law.

      129. Entity Defendants discriminated against Plaintiff in the terms and

conditions of her employment on the basis of her gender in violation of the

NYSHRL by subjecting Plaintiff to disparate treatment based upon her gender

including, but not limited to, subjecting her to sexual harassment and a hostile

work environment and refusing to adequately investigate her claims of sexual

harassment and discrimination.

      130. Plaintiff was discriminated against and subjected to unwelcome sexual

harassment, including but not limited to the conduct of Defendant Murdoch.

      131. The discrimination and harassment were based upon her sex.

      132. The discrimination and harassment were severe and pervasive, thus

altering the condition of Plaintiff’s employment and creating an abusive work

environment.

      133. The discrimination and harassment had the purpose and effect of

unreasonably interfering with Plaintiff’s work performance and creating an

intimidating, hostile, and offensive working environment.




                                         35
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 36 of 53



      134. Fox Corporation knew about Ms. McHenry’s discrimination and

harassment, through her complaints to its Senior Vice President of Human

Resources, Defendant Mekeel, yet failed to take an appropriate action to correct it.

      135. Entity Defendants discriminated against Plaintiff by imposing a

hostile work environment upon Plaintiff by condoning the conduct of its

employees and managers, including the harassing conduct of Defendant Murdoch.

      136. Entity Defendants did not try to prevent the discriminatory and

harassing behavior.

      137. Entity Defendants acquiesced in the discriminatory and harassing

conduct by creating and allowing to exist a hostile, intolerable, offensive and

abusive workplace that a reasonable person would consider intimidating, hostile, or

abusive.

      138. Entity Defendants condoned the discriminatory and harassing conduct

and did not try to promptly correct the discriminatory, harassing, and abusive

behavior.

      139. As a direct and proximate result of the discriminatory, harassing, and

abusive conduct of Entity Defendants, Plaintiff suffered adverse employment

consequences by the conduct of its employees and managers, of which they were

well aware and without non-discriminatory basis therefor.




                                         36
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 37 of 53



      140. As a direct and proximate result of the discriminatory, harassing, and

abusive conduct of Entity Defendants, Plaintiff suffered adverse employment

consequences by the conduct of its employees, including loss of future wages,

professional opportunities, and other valuable benefits and emoluments of

employment, as well as mental anguish and humiliation.

      141. Entity Defendants’ conduct was willful and motived by malice and/or

reckless indifference to Plaintiff’s legal rights, entitling her to an award of punitive

damages.

                                      COUNT II

           Gender Discrimination and Sexual harassment – NYCHRL

              (Against Entity Defendants and Defendant Murdoch)

      142. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

      143. New York City Administrative Code Section 8-107(1)(a) provides

that: “It shall be an unlawful discriminatory practice …[f]or an employer or an

employee or agent thereof, because of the actual or perceived ... gender... to refuse

to hire or employ or to bar or to discharge from employment such person or to

discriminate against such person in compensation or in terms, conditions or

privileges of employment.”




                                           37
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 38 of 53



      144. Plaintiff is a woman and thus a member of a protected class under

Title 8 of the New York City Administrative Code, section 8-107.

      145. Entity Defendants and Defendant Murdoch discriminated against

Plaintiff by treating her less well than male employees on the basis of her sex,

including but not limited to by subjecting her to sexual harassment and a hostile

work environment and refusing to adequately investigate her claims of sexual

harassment and discrimination.

      146. Upon information and belief, Mr. Murdoch did not make sexual

advances on male employees, or threaten to send them “dick pics.” Upon

information and belief, Entity Defendants do not ask male employees what they

did to “provoke” the abuse or misconduct of other employees. Upon information

and belief, investigators hired by Entity Defendants do not comment on the

physical appearance of male employees or accuse them of “leading on” their

coworkers.

      147. Fox Corporation knew about Ms. McHenry’s discrimination and

harassment, through her complaints to its Senior Vice President of Human

Resources, Defendant Mekeel, yet failed to take an appropriate action to correct it.

      148. Entity Defendants and Defendant Murdoch discriminated against

Plaintiff by imposing a hostile work environment upon Plaintiff by condoning the




                                         38
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 39 of 53



conduct of its employees and managers, including the harassing conduct of

Defendant Murdoch.

      149. Entity Defendants did not try to prevent the discriminatory and

harassing behavior.

      150. Entity Defendants and Defendant Murdoch acquiesced in the

discriminatory and harassing conduct by creating and allowing to exist a hostile,

intolerable, offensive and abusive workplace that a reasonable person would

consider intimidating, hostile, or abusive.

      151. Entity Defendants condoned the discriminatory and harassing conduct

and did not try to promptly correct the discriminatory, harassing, and abusive

behavior.

      152. Defendant Murdoch perpetrated the sexual harassment and hostile

work environment of Ms. McHenry.

      153. As a direct and proximate result of the discriminatory, harassing, and

abusive conduct of Entity Defendants and Defendant Murdoch, Plaintiff suffered

adverse employment consequences by the conduct of its employees and managers,

of which they were well aware and without non-discriminatory basis therefor.

      154. As a direct and proximate result of the discriminatory, harassing, and

abusive conduct of Entity Defendants and Defendant Murdoch, Plaintiff suffered

adverse employment consequences by the conduct of its employees, including loss


                                          39
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 40 of 53



of future wages, professional opportunities, and other valuable benefits and

emoluments of employment, as well as mental anguish and humiliation.

      155. Entity Defendants and Defendant Murdoch’s conduct was willful and

motived by malice and/or reckless indifference to Plaintiff’s legal rights, entitling

her to an award of punitive damages.

                                     COUNT III

                               Retaliation - NYCHRL

              (Against Entity Defendants and Defendant Murdoch)

      156. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

      157. New York City Administrative Code Section 8-107(7) provides that:

“It shall be an unlawful discriminatory practice for any person engaged in any

activity to which this chapter applies to retaliate or discriminate in any manner

against any person because such person has…opposed any practice forbidden

under this chapter.…The retaliation or discrimination complained of under this

subdivision need not result in an ultimate action with respect to

employment…provided, however, that the retaliatory or discriminatory act or acts

complained of must be reasonably likely to deter a person from engaging in

protected activity.”

      158. Defendants engaged in gender discrimination against Plaintiff.


                                           40
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 41 of 53



      159. Plaintiff engaged in protected activity by complaining to Entity

Defendants, Defendants Finley, Mekeel, and Rauchet about the sexual harassment

and mistreatment based on gender inflicted upon her by Fox News employees and

managers, including but not limited to the sexual harassment of Defendant

Murdoch.

      160. Plaintiff complained about the harassment and gender discrimination

at least four times to Entity Defendants, Defendants Finley, Mekeel, and/or

Rauchet. Fox Corporation knew about Ms. McHenry’s discrimination and

harassment, through her complaints to its Senior Vice President of Human

Resources, Defendant Mekeel, yet failed to take any appropriate action to correct

it.

      161. Instead of addressing her reports and complaints, Entity Defendants

subjected Plaintiff to further harassment and mistreatment, denied her access to

shows on which she had previously appeared, promoted Defendant Murdoch, her

harasser, to his own show, refused to market Plaintiff’s show, failed to invite Ms.

McHenry to key Fox News events, cut her out of Fox Nation programs, and denied

Ms. McHenry of other professional opportunities.

      162. Defendant Murdoch retaliated against Ms. McHenry after she

rebuffed his sexual advances by ignoring her, cursing at her and berating her on

set. After learning of Ms. McHenry’s sexual harassment and retaliation complaints


                                         41
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 42 of 53



against him, he doctored a sexually explicit photograph and circulating it to Fox

News employees, fraudulently representing her as the subject of the photograph.

He publicly mocked her sexual harassment complaint. Upon information and

belief, he also disclosed confidential and/or untruthful information about her

complaint to other Fox News employees and supervisors, and worked with them to

further retaliate against her. Entity Defendants knew or should have known of this

misconduct, by Mr. Murdoch and other employees, and condoned and approved it.

      163. Entity Defendants and Defendant Murdoch denied Plaintiff the benefit

of employment, including all favorable conditions and emoluments thereof.

      164. Entity Defendants and Defendant Murdoch’s retaliatory tactics were

reasonably likely to deter a person from engaging in protective activity, such as

resisting sexual advances and complaining about discrimination.

      165. Plaintiff suffered adverse employment consequences, including lost

past and future wages, professional opportunities, other valuable benefits and

emoluments of employment as well as to endure severe emotional pain and trauma,

all to her detriment.

      166. Defendants’ conduct was willful and motived by malice and/or

reckless indifference to Plaintiff’s legal rights, entitling her to an award of punitive

damages.




                                           42
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 43 of 53



                                     COUNT IV

                               Retaliation - NYSHRL

                            (Against Entity Defendants)

      167. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

      168. New York Executive Law Section 296(7) provides that: “It shall be an

unlawful discriminatory practice for any person engaged in any activity to which

this chapter applies to retaliate or discriminate against any person because he or

she person has opposed any practice forbidden under this article or because he or

she has filed a complaint, testified or assisted in any proceeding under this article.”

      169. Entity Defendants engaged in gender discrimination against Plaintiff.

      170. Plaintiff engaged in protected activity by complaining to Entity

Defendants, Defendants Finley, Mekeel, and Rauchet about the sexual harassment

and mistreatment based on gender inflicted upon her by Fox News employees and

managers, including but not limited to the sexual harassment of Mr. Murdoch.

      171. Plaintiff complained about the harassment and gender discrimination

at least four times to Entity Defendants, Defendants Finley, Mekeel, and/or

Rauchet. Fox Corporation knew about Ms. McHenry’s discrimination and

harassment, through her complaints to its Senior Vice President of Human




                                           43
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 44 of 53



Resources, Defendant Mekeel, yet failed to take any appropriate action to correct

it.

      172. Instead of addressing her reports and complaints, Entity Defendants

subjected Plaintiff to further harassment and mistreatment, denied her access to

shows on which she had previously appeared, promoted Defendant Murdoch, her

harasser, to his own show, refused to market Plaintiff’s show, failed to invite Ms.

McHenry to key Fox News events, cut her out of Fox Nation programs, and denied

Ms. McHenry of other professional opportunities.

      173. Entity Defendants denied Plaintiff the benefit of employment,

including all favorable conditions and emoluments thereof.

      174. Entity Defendants’ retaliatory tactics were reasonably likely to deter a

person from engaging in protective activity, such as resisting sexual advances and

complaining about discrimination.

      175. Plaintiff suffered adverse employment consequences, including lost

past and future wages, professional opportunities, other valuable benefits and

emoluments of employment as well as to endure severe emotional pain and trauma,

all to her detriment.

      176. Entity Defendants’ conduct was willful and motived by malice and/or

reckless indifference to Plaintiff’s legal rights, entitling her to an award of punitive

damages.


                                           44
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 45 of 53



                                      COUNT V

   Aiding and Abetting Gender Discrimination and Retaliation – NYCHRL

                              (Against All Defendants)

       177. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

       178. New York City Administrative Code Section 8-107(6) makes it “an

unlawful discriminatory practice for any person to aid, abet, incite, compel or

coerce the doing of any of the acts forbidden under this article, or attempt to do

so.”

       179. All Defendants aided and abetted the gender discrimination and

retaliation of Plaintiff.

       180. All Defendants shared a motive and animus to discriminate and

retaliate against Ms. McHenry based on her gender and her opposition to sexual

harassment.

       181. Entity Defendants have, and throughout Plaintiff’s employment had, a

continuous practice or policy of discouraging women from reporting sexual

harassment and failing to prevent or stop sexual harassment.

       182. Entity Defendants foster, and throughout Plaintiff’s employment

fostered, an environment where women do not feel comfortable reporting sexual

harassment.


                                           45
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 46 of 53



      183. Entity Defendants have, and throughout Plaintiff’s employment had, a

continuous practice or policy of failing to properly investigate complaints of sexual

harassment.

      184. Entity Defendants have, and throughout Plaintiff’s employment had, a

continuous practice or policy of intimidating and/or ignoring employee witnesses

to sexual harassment, including but not limited to making threats of adverse

employment action should the employees speak out against sexual harassment.

      185. Defendant Murdoch aided and abetted the gender discrimination by,

among other things, subjecting Plaintiff to months of inappropriate sexual

comments, and lashing out at her when she rebuffed his sexual advances. He acted

in concert with other Fox News employees and supervisors to shame Ms. McHenry

for making a sexual harassment complaint against them, and to distort the results

of the investigation into his and Fox News’ misconduct.

      186. Entity Defendants, Defendants Finley, Mekeel, and Rauchet aided and

abetted the gender discrimination by, among other things, failing to promptly and

adequately investigate Plaintiff’s claims and failing to stop the gender

discrimination. Entity Defendants, Defendants Finley, Mekeel, and Rauchet had

the authority to stop the discrimination and retaliation of Ms. McHenry through,

for example, disciplining Mr. Murdoch. Instead, Entity Defendants, Finley, and

Rauchet retaliated against Ms. McHenry by not booking her on Fox News Channel


                                         46
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 47 of 53



shows, not inviting Ms. McHenry to Fox News events, and shutting her out of Fox

News Channel appearances. Mekeel also accused her of provoking her harasser, a

common albeit sexist response to complaints of sexual harassment made by women

against men.

      187. Entity Defendants, Defendants Finley, Mekeel, and Rauchet aided and

abetted the gender discrimination by facilitating the retaliation of Plaintiff by,

among other things, failing to promote her show, refusing to book her on shows

she had previously appeared on, promoting her harasser, shutting her out of Fox

News events, cut her out of Fox Nation programs, and having Fox News

management ignore her.

      188. As a direct and proximate result of the discriminatory conduct of

Defendants and each of them, Plaintiff suffered mental anguish and humiliation, as

well as adverse employment consequences, including loss of future wages,

professional opportunities, and other valuable benefits and emoluments of

employment.

      189. Defendants’ conduct was willful and motived by malice and/or

reckless indifference to Plaintiff’s legal rights, entitling her to an award of punitive

damages.




                                           47
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 48 of 53



                                     COUNT VI

     Aiding and Abetting Sexual Harassment, Gender Discrimination, and

                              Retaliation – NYSHRL

                              (Against All Defendants)

       190. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

       191. New York Executive Law Section 296(6) makes it “an unlawful

discriminatory practice for any person to aid, abet, incite, compel or coerce the

doing of any of the acts forbidden under this article, or attempt to do so.”

       192. All Defendants aided and abetted the gender discrimination and

retaliation of Plaintiff.

       193. All Defendants shared a motive and animus to discriminate and

retaliate against Ms. McHenry based on her gender and her opposition to sexual

harassment.

       194. Entity Defendants have, and throughout Plaintiff’s employment had, a

continuous practice or policy of discouraging women from reporting sexual

harassment and failing to prevent or stop sexual harassment.

       195. Entity Defendants foster, and throughout Plaintiff’s employment

fostered, an environment where women do not feel comfortable reporting sexual

harassment.


                                           48
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 49 of 53



      196. Entity Defendants has, and throughout Plaintiff’s employment had, a

continuous practice or policy of failing to properly investigate complaints of sexual

harassment.

      197. Entity Defendants have, and throughout Plaintiff’s employment had, a

continuous practice or policy of intimidating and/or ignoring employee witnesses

to sexual harassment, including but not limited to making threats of adverse

employment action should the employees speak out against sexual harassment.

      198. Defendant Murdoch aided and abetted the gender discrimination by,

among other things, subjecting Plaintiff to months of inappropriate sexual

comments, and lashing out at her when she rebuffed his sexual advances. He acted

in concert with other Fox News employees and supervisors to shame Ms. McHenry

for making a sexual harassment complaint against them, and to distort the results

of the investigation into his and Fox News’ misconduct.

      199. Defendants Finley, Mekeel, and Rauchet had actual knowledge of the

gender discrimination and retaliation experienced by Ms. McHenry through her

complaints to each of them. This knowledge was imputed to Fox Corporation as

the ultimate employers of Defendants Finley, Mekeel, and Rauchet.

      200. Entity Defendants, Defendants Finley, Mekeel, and Rauchet aided and

abetted the gender discrimination by, among other things, failing to promptly and

adequately investigate Plaintiff’s claims and failing to stop the gender


                                         49
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 50 of 53



discrimination. Upon information and belief, Entity Defendants, Defendants

Finley, Mekeel, and Rauchet had the authority to stop the discrimination and

retaliation of Ms. McHenry through, for example, disciplining Mr. Murdoch,

booking Ms. McHenry on Fox News Channel shows, inviting Ms. McHenry to Fox

News events, and preventing Fox News management from shutting Ms. McHenry

out.

       201. Entity Defendants, Defendants Finley, Mekeel, and Rauchet aided and

abetted the gender discrimination by facilitating the retaliation of Plaintiff by,

among other things, failing to promote her show, refusing to book her on shows

she had previously appeared on, promoting her harasser, shutting her out of Fox

News events, cutting her out of Fox Nation programs, and having Fox News

management ignore her.

       202. As a direct and proximate result of the discriminatory conduct of

Defendants and each of them, Plaintiff suffered mental anguish and humiliation, as

well as adverse employment consequences, including loss of future wages,

professional opportunities, and other valuable benefits and emoluments of

employment.

       203. Defendants’ conduct was willful and motived by malice and/or

reckless indifference to Plaintiff’s legal rights, entitling her to an award of punitive

damages.


                                           50
       Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 51 of 53



                                     COUNT VII

                    Intentional Infliction of Emotional Distress

                           (Against Defendant Murdoch)

      204. Plaintiff repeats, reiterates and re-alleges each and every allegation set

forth in the preceding paragraphs as if set forth in full herein.

      205. Defendant Murdoch sexually harassed Plaintiff over a span of several

months including sending her sexually explicit text messages, despite Plaintiff

making clear that such sexually explicit messages were unwelcome.

      206. Defendant Murdoch fraudulently doctored text messages between him

and Plaintiff in which it appeared Plaintiff was sending him photos of her cleavage

and nearly naked breasts. Defendant Murdoch then circulated these doctored

photographs to other employees at Fox News, irreparably harming Plaintiff’s

reputation.

      207. Defendant Murdoch acted in a manner so extreme and outrageous that

it exceeds all reasonable bounds of decency.

      208. The above conduct was done intentionally and/or recklessly for with

the intent to cause severe emotional distress and/or mental trauma to Plaintiff.

      209. Defendant Murdoch’s conduct caused Plaintiff’s injuries.

      210. Because of Defendant Murdoch’s aforementioned conduct, Plaintiff

has suffered, and continues to suffer, severe emotional distress.


                                           51
        Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 52 of 53



       211. Because of Defendant Murdoch’s intentional and/or reckless conduct,

Plaintiff is entitled to all damages permitted by law.

                           PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully prays that this Court grant the following

relief against the Defendants:

       A.    Award Plaintiff all of her damages under New York Executive Law

Section 296(1)(a), New York City Administrative Code Section 8-107(1)(a), New

York City Administrative Code Section 8-107(7), New York Executive Law

Section 296(7), New York City Administrative Code Section 8-107(6), New York

Executive Law Section 296(6), Intentional Infliction of Emotional Distress, and

common law, including compensatory damages and punitive damages in an

amount in excess of $75,000 to be determined at Trial.

       B.    Award Plaintiff all attorney’s fees, costs and expenses available under

law;

       C.    Award Plaintiff all pre-judgment interest and post judgment interest

available under law; and

       D.    Award Plaintiff such additional and further relief as this Court may

deem just and proper.




                                          52
      Case 1:19-cv-11294-PAE Document 39 Filed 03/30/20 Page 53 of 53



VI.   DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury as to all claims for monetary

damages.


DATED: March 30, 2020                         Respectfully submitted,


                                              THE BLOOM FIRM

                                              By: /s/ Arick Fudali
                                              Lisa Bloom, Esq
                                              Arick Fudali, Esq.
                                              Anna Levine-Gronningsater, Esq.
                                              Sarah Bloom, Esq.
                                              85 Delancey St. #29
                                              New York, NY 10002
                                              Attorneys for Brittany McHenry




                                         53
